SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

466
KA 12-01524
PRESENT: SMITH, J.P., PERADOTTO, CARNI, SCONIERS, AND VALENTINO, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

JAMES A. WHITFIELD, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (KRISTIN M. PREVE OF
COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (DAVID PANEPINTO OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Erie County Court (Sheila A.
DiTullio, J.), rendered June 6, 2012. The judgment convicted
defendant, upon his plea of guilty, of burglary in the third degree
(four counts), unauthorized use of a motor vehicle in the first degree
and reckless driving.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of, inter alia, four counts of burglary in the
third degree (Penal Law § 140.20). Contrary to defendant’s
contention, the record establishes that he knowingly, voluntarily and
intelligently waived the right to appeal (see generally People v
Lopez, 6 NY3d 248, 256), and that valid waiver forecloses any
challenge by defendant to the severity of the sentence (see id. at
255; see generally People v Lococo, 92 NY2d 825, 827; People v
Hidalgo, 91 NY2d 733, 737).




Entered:   May 2, 2014                             Frances E. Cafarell
                                                   Clerk of the Court